MEMORANDUM **
Joseph Almazan Sanchez, a native and citizen of the Philippines, petitions for re*607view of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that the New People’s Army’s (“NPA”) threats toward Sanchez for his refusal to join their cause were not on account of an imputed political opinion. The record does not compel a finding that the NPA actually believed Sanchez to be a supporter of the government. See Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir.1997) (“To establish an imputed political opinion, the applicant must show that his persecutors actually imputed a political opinion to him.”).
Because Sanchez failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.